Citation Nr: 1445444	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for blindness, claimed as macular degeneration.

2.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file. 

In April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current blindness, claimed as macular degeneration, disability did not have its onset in active service, nor is it causally related to active service.

2.  The Veteran's current diabetes mellitus, type II disability did not have its onset in active service or for many years thereafter, nor is it causally related to active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection blindness, claimed as macular degeneration, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard letter of August 2009 satisfied the duty to notify provisions.  

The Veteran's private treatment records and VA medical treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in May 2014 pursuant to the Board's remand.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination report provides sufficient information to decide the claims. 

The Board notes that the Veteran's service treatment records, and most of his service personnel records with the exception of his DD Form 214 and an August 1954 Report of Medical Examination are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a chronic disease, such as diabetes mellitus, type II, is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Blindness

The Veteran contends that exposure to chlorine used in the swimming pool he managed while in service caused his diagnosed blindness.

The Veteran's separation examination does not reflect any vision problems.  The clinical evaluation of the Veteran's eyes was normal.

In support of his claim, the Veteran submitted photographs and a newspaper article that described the duties performed by policemen at Camp Gordon.  

A private treatment note dated in September 2001 shows that the Veteran was diagnosed with age related macular degeneration and subfoveal classic choroidal neovascularization in right eye.  A February 2002 private treatment note shows that the Veteran suffered from sub-macular fibrosis in his left eye.  A May 2005 private treatment record reflects that the Veteran was diagnosed with blindness.

At his March 2014 videoconference hearing, the Veteran stated that while in service he was a lifeguard at a pool and was exposed to chlorine.  He stated that he was responsible for changing the chlorine in the pool.  He noted that he spent "24 hours a day" at the pool and that he had a room and a balcony above it.  He related the exposure to chlorine to his blindness.

The Veteran was afforded a VA examination in May 2014.  The Veteran was diagnosed with corneal opacity, non exudative macular degeneration and old, retinal detachment, total.  The examiner noted that the Veteran's vision was limited to no more than light perception in the right eye and that he was unable to perceive objects, hand movements or count fingers at 3 feet in both eyes.  The Veteran's decrease in visual acuity was attributable to maculopathy.  

The examiner noted that the Veteran's blindness was due to total retinal detachment with fibrosis and proliferative vitreoretinopathy in his right eye and atrophic macular degeneration in his left eye.  He stated that it was less likely than not that the Veteran's retinal detachment and macular degeneration was in any way related to exposure of chlorine in relation [as] related to the proximity to a swimming pool.  He noted that there was no evidence to support the Veteran's contention based on review of literature that exposure to chlorine is in any way associated with the occurrence of macular degeneration and/or retinal detachment.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection for blindness, claimed as macular degeneration.  The record reveals no complaints, findings, or diagnosis of any eye disability during service or for many years thereafter.  There is no medical opinion linking the Veteran's blindness to service.  In the May 2014 examination, the examiner opined that the Veteran's blindness was less likely than not incurred in or caused by his active service, to include his exposure to chlorine in the swimming pool.  In rendering this opinion, the VA examiner, reviewed the claims file and examined the Veteran, and provided a rationale for the conclusion reached.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The private medical records submitted in support of his claim do not address a relationship between the Veteran's current blindness and service, and there is no medical opinion of record contrary to the VA examiner's conclusion.  

Lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis; however, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr, 21 Vet. App. at 303; Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is a doctor of orthodontistry, but finds that the he is simply not competent to self-diagnose any chronic disability related to his eyes, because this requires medical expertise that he does not possess.  The expert medical opinion considered the Veteran's theory but it was not endorsed.

As such, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for blindness, claimed as macular degeneration is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus, Type II

The Veteran also contends that exposure to chlorine used in the swimming pool during active service caused his diagnosed diabetes mellitus, type II.

The Veteran's separation examination is silent for any problems related to diabetes mellitus, type II.

VA treatment records dated in April 2011 show that the Veteran was receiving medication for diabetes mellitus, type II.

At his March 2014 videoconference hearing, the Veteran stated that while in service, he was a lifeguard at a pool and was exposed to a certain amount of chlorine at the swimming pool.  The Veteran associated his diabetes mellitus, type II to his exposure to chlorine.

The Veteran was afforded a VA examination in May 2014.  The Veteran was diagnosed with diabetes mellitus, type II.  It was noted that the Veteran had diabetic peripheral neuropathy and cardiac conditions related to the disability.  The examiner concluded that the Veteran's diabetes mellitus, type II was less likely than not caused by his active service.  The examiner noted that there was no medical evidence or statistical study that showed any relation between repeated exposure to chlorine and the development of diabetes mellitus, type II.

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II.  The record contains no competent opinion linking the Veteran's diabetes mellitus to his active service.  Rather, the May 2014 VA examiner opined that the Veteran's diabetes mellitus was not related to his active service, to include his exposure to chlorine in the swimming pool.  The opinion was based on a thorough review of the claims file and provided adequate rationale for the conclusion reached.  As such, this opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  There are no medical opinions to the contrary.  

Further, the Veteran's diabetes mellitus, type II was diagnosed well beyond the one-year presumptive period for chronic diseases following separation from service under 38 C.F.R. §§ 3.307 and 3.309.  As such, a presumptive service connection for diabetes mellitus, type II as a chronic disease is not established.

While the Veteran believes that his diabetes mellitus is related to his active service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran is competent to describe his symptoms, however, he is not competent to opine on such a complex medical question as the etiology of his diabetes mellitus, type II.  As such, the Board accords more significantly more weight to the medical evidence than to the Veteran's lay assertions.  The expert medical opinion considered the Veteran's theory but it was not endorsed.   

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for diabetes mellitus, type II is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for blindness, claimed as macular degeneration, is denied.

Service connection for diabetes mellitus, type II is denied. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


